DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 7, 9, 16, 25-31, 33-34, 36-40, and 42 are current in the application.  Claims 1, 7, 9, 16, 25-31, 33-34, 36-40, and 42 are currently under examination. Claims 2-6, 8, 10-15, 17-24, 32, 35, 41, and 43-48 have been cancelled by Applicant. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9, 30, 33, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (JP 2008/200057, cited in IDS; citations are to the translation) as evidenced by Gnade et al (US 2003/0136660 A1).
Regarding claim 1, Uchida teaches an apparatus for electron irradiation scrubbing, said apparatus comprising: an anode (para. 0012 and 0019, Fig. 1 part 4): an electron emitter comprising a film of carbon nanotubes deposited on the electron source (where the Examiner is reading the electron source as the cathode; Fig. 1 part 7 para. 0019), said nanostructure being configured to field-emit electrons in response to the presence of an electric field between the anode and cathode when a potential difference is established therebetween (i.e. a positive voltage part 5 is applied to the anode 
As evidence that the CNT electron emitter functions as the cathode, in the same field of endeavor (electron irradiation of gases) Gnade et al teaches a field emitter array for electron irradiation of gases, the field emitter array comprising: an anode electrode connected to a positive voltage (Fig. 2a, part 220, para. 0038-0041) and a cathode electrode connected to ground (Fig. 2a part 215, para. 0038-0041) where the cathode electrode bears electron emitters (e.g. carbon nanotubes, Figs. 1 and 2a, parts 245, para. 0038) such that the electron emitters are configured to field-emit electrons in response to the presence of an electric field between the anode and cathode when a potential difference is established therebetween. (e.g. by application of positive voltage to the anode electrode and/or the gate electrodes, Fig. 2a, part 260, para. 0038-0041)
Therefore, Uchida anticipates the apparatus of claim 1. 
Regarding claim 9, Uchida teaches the apparatus of claim 1, further comprising an electrical power supply connection operatively coupled to the nanostructure and configured to provide a voltage pulse to the nanostructure. (i.e. cathode having CNT operatively coupled to the anode receiving the pulsed high voltage, Fig. 1 part 5 para. 0004)  Therefore, Uchida anticipates the apparatus of claim 9. 
Regarding claim 30, Uchida teaches a system for electron irradiation scrubbing of flue gases, said system comprising multiple apparatuses according to any preceding claim 1 configured to be arranged concentrically, stacked or arrayed in a chimney cavity. (i.e. electron beam sources arranged in a matrix, para. 0020, Fig. 2)  Therefore, Uchida anticipates the system of claim 30. 
Regarding claim 33, Uchida teaches an electron irradiation scrubbing method to be performed with the apparatus of claim 1, the method comprising: establishing a potential difference between the anode and the cathode such that the nanostructure, which is electrically connected to said cathode, is exposed to an electric field, resulting in field-emission of electrons by said nanostructure; and exposing the gas to be scrubbed to said electrons. (Fig. 1 para. 0019, treating dioxins and nitrogen oxides) Therefore, Uchida anticipates the method of claim 33. 
Regarding claim 36, Uchida teaches the method of claim 33, further comprising providing a voltage pulse to the nanostructure (i.e. cathode having CNT operatively coupled to the anode receiving the pulsed high voltage, Fig. 1 part 5 para. 0019, 0012)  Therefore, Uchida anticipates the method of claim 36. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7, 25, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida as evidenced by Gnade et al, in view of Sun et al (US 2015/0035428 A1, cited in IDS).
Regarding claims 7 and 34, Uchida as evidenced by Gnade et al is applied as above.
Uchida does not explicitly teach wherein the nanostructure is a carbon nanotube (CNT),  further comprising another nanostructure, acting as an additional electron source, configured to impinge free electrons onto the CNT to induce stimulated electron field-emission therefrom [claim 7], or the method further comprising exposing the CNT to a free electron to induce stimulated electron field- emission from the CNT, wherein said free electron was emitted from an additional electron source by field-emission or stimulated field-emission, said additional electron source being another nanostructure [claim 34].
In the same field of endeavor (carbon nanotube devices for electron emission) Sun et al teaches a field electron emission device comprising a cathode comprising a conductive layer forming a first electrode having a first surface and a second surface; a resistive layer having a first surface adjacent to the second surface of the conductive layer; an emitter array of nanostructure electrode field emitters disposed on a second surface of the resistive layer opposite the first surface of the resistive layer, each electrode field emitter comprising: a unique connection pad disposed on the second surface of the resistive layer; and a unique nanostructure element for emitting electrons during use, the nanostructure element being disposed on the connection pad; and an anode that is in electrical communication with the cathode during use. (para. 0020, where the Examiner is reading this as the nanostructure is a carbon nanotube (CNT),  further comprising another nanostructure, acting as an additional electron source, configured to impinge free electrons onto the CNT to induce stimulated electron field-emission therefrom [claim 7] or the apparatus comprising an array of nanostructures located between the anode 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the apparatus and method of Uchida as evidenced by Gnade et al by having an emitter array of nanostructure electrode field emitters, as taught by Sun et al, as this allows the CNT structure to withstand high temperatures and high currents. (para. 0114)  
Regarding claim 25, Uchida as evidenced by Gnade et al is applied as above.
Uchida as evidenced by Gnade et al does not teach wherein the apparatus further comprises an array of nanostructures located between the cathode and the anode, and the array comprises a combination of at least two of: one or more uncoated nanostructures, one or more nanostructures at least partially coated in a material having a work function of less than 4 eV, and one or more nanostructures at least partially coated in a catalytic coating.
 In the same field of endeavor (carbon nanotube devices for electron emission) Sun et al teaches wherein the array comprises a combination of at least two of: one or more uncoated nanostructures, one or more nanostructures at least partially coated in a material having a work function of less than 4 eV, and one or more nanostructures at least partially coated in a catalytic coating. (e.g. exposed CNT tips, coaxial gates, para. 0105)  Sun et al teaches that this CNT emitter has a lower fluctuation and better long term stability (para. 0108)   
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the apparatus of Uchida as evidenced by Gnade et al by using an array comprising exposed CNT 
Regarding claim 31, Uchida teaches an apparatus for electron irradiation scrubbing, said apparatus comprising: an anode (para. 0012 and 0019, Fig. 1 part 4): an electron emitter comprising a film of carbon nanotubes deposited on the electron source (where the Examiner is reading the electron source as the cathode; Fig. 1 part 7 para. 0019), said nanostructure being configured to field-emit electrons in response to the presence of an electric field between the anode and cathode when a potential difference is established therebetween (i.e. a positive voltage part 5 is applied to the anode electrode part 4, a second positive voltage is applied to the grid electrode part 6, the cathode/CNT electron source is connected to ground, para. 0019 Fig. 1 parts 7 and 8); and a housing coupled to said nanostructure and configured for locating the nanostructure so that it extends into a container containing gas to be scrubbed such that an interior of said container can be exposed to said electrons (i.e. that the carbon nanostructure is inside the housing/chamber for treating the gas, Fig. 1 part 1 para. 0019).  
As evidence that the CNT electron emitter functions as the cathode, in the same field of endeavor (electron irradiation of gases) Gnade et al teaches a field emitter array for electron irradiation of gases, the field emitter array comprising: an anode electrode connected to a positive voltage (Fig. 2a, part 220, para. 0038-0041) and a cathode electrode connected to ground (Fig. 2a part 215, para. 0038-0041) where the cathode electrode bears electron emitters (e.g. carbon nanotubes, Figs. 1 and 2a, parts 245, para. 0038) such that the electron emitters are configured to field-emit electrons in response to the presence of an electric field between the anode and cathode when a potential difference is established therebetween. (e.g. by application of positive voltage to the anode electrode and/or the gate electrodes, Fig. 2a, part 260, para. 0038-0041)
Uchida does not teach said system comprising: at least four nanostructure arrays, and wherein each array of the at least four nanostructure arrays is formed on an electrically conductive substrate; an electrical power supply; electrical connections connecting said substrates, said power supply and ground in such a way that each substrate is at a different electrical potential; and one or more housings coupled to the substrates and configured for locating said arrays such that their nanostructures extend into the container containing gas to be scrubbed such that an interior of said container can be exposed to electrons field-emitted by the arrays.
In the same field of endeavor (carbon nanotube devices for electron emission) Sun et al teaches a field electron emission device comprising a cathode comprising a conductive layer forming a first electrode having a first surface and a second surface; a resistive layer having a first surface adjacent to the second surface of the conductive layer; an emitter array of nanostructure electrode field emitters disposed on a second surface of the resistive layer opposite the first surface of the resistive layer, each electrode field emitter comprising: a unique connection pad disposed on the second surface of the resistive layer; and a unique nanostructure element for emitting electrons during use, the nanostructure element being disposed on the connection pad; and an anode that is in electrical communication with the cathode during use. (para. 0020) Sun et al teaches that this allows the CNT structure to withstand high temperatures and high currents. (para. 0114)  
Furthermore, the arrangement of the substrates such that, for all the substrates except that at the highest electrical potential, a straight line path exists from a surface of each array defined by free ends of nanostructures forming that array to a corresponding surface of the array formed on the substrate at the next highest potential, is an arrangement of parts that would not modify the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.04.VI.C.
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the apparatus of Uchida as evidenced by Gnade et al by having an emitter array of nanostructure   
Claim 16 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida as evidenced by Gnade et al in view of Jiang et al (US 2012/0164375 A1)
Regarding claims 16 and 40, Uchida as evidenced by Gnade et al is applied as above.
Uchida as evidenced by Gnade et al does not explicitly teach the apparatus further comprising a heating element arranged to heat the nanostructure (claim 16) or a method further comprising heating the nanostructure during said field-emission (claim 40).
In the same field of endeavor (carbon nanotube field emitters) Jiang et al teaches a composite carbon nanotube structure where the first carbon nanotube structure heats the second carbon nanotube structure. (para. 0053)  Jiang et al teaches that the first carbon nanotube structure has a small heating consumption and a fast response, so the adsorption effect of the second carbon nanotube structure can be effectively reduced in a very short time period (millisecond magnitude; para. 0053)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the apparatus and method of Uchida as evidenced by Gnade et al by using a composite carbon nanotube structure where the first carbon nanotube structure heats the second carbon nanotube structure, as taught by Jiang et al, as the first carbon nanotube structure has a small heating consumption and a fast response, so the adsorption effect of the second carbon nanotube structure can be effectively reduced in a very short time period (millisecond magnitude; para. 0053)
Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida as evidenced by Gnade et al in view of Pace et al (US 2011/0163296 A1).
Regarding claims 26 and 29, Uchida as evidenced by Gnade et al is applied as above.
Uchida as evidenced by Gnade et al does not explicitly teach wherein the nanostructure is hollow, its interior being at least partially filled with a stiffening material [claim 26] or wherein the 
In the same field of endeavor (carbon nanotubes as field-effect devices, para. 0104) Pace et al teaches filling the carbon nanotubes (where the Examiner is reading filling as stiffening, para. 0009, 0095) and/or doping the carbon nanotubes to enhance electron transfer (para. 0009, 0095).  Pace et al teaches that this filling/doping tunes the ion response of the field-effect transistor (para. 0104).   
Regarding claims 27-28, it would be obvious to one of ordinary skill in the art to choose a stiffening material comprising e.g. carbon or titanium. 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the apparatus of Uchida as evidenced by Gnade et al by filling and/or doping the carbon nanotubes as taught by Pace et al, as this would tune the ion response of the field-effect device. (para. 0104) 
Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida as evidenced by Gnade et al in view of Woodruff et al (US 7,706,506 B1).
Regarding claim 38, Uchida as evidenced by Gnade et al is applied as above.
Uchida does not explicitly teach the method wherein said voltage pulse has: an absolute amplitude of from 100 V to 5 kV; and/or a duration of from 1 s to 1 ms.
In the same field of endeavor (carbon nanotube field electron emitters, col. 5, lines 7-15) Woodruff et al teaches using a pulsed voltage with an amplitude between -200 kV to -1000 kV, col. 3, lines 54-57, where the Examiner is reading this as an absolute amplitude of 200 kV to 1000 kV, which overlaps the claimed range of from 100 V to 5 kV).  Prior art which teaches a range overlapping the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPPE 2131.03.II. Woodruff et al teaches that this pulsed voltage can be used on a plate cathode to 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Uchida as evidenced by Gnade et al by using a voltage pulse with an amplitude between -200 kV to -1000 kV, (col. 3, lines 54-57, where the Examiner is reading this as an absolute amplitude of 200 kV to 1000 kV) as taught by Woodruff et al, as this pulsed voltage can be used on a plate cathode to emit a large beam of electrons (col. 3, lines 57-60)  and requires less power without an initial warm-up time (col. 7, lines 10-34)
Regarding claim 39, Uchida as evidenced by Gnade et al is applied as above.
Uchida as evidenced by Gnade et al does not explicitly teach wherein said voltage pulse is repeated periodically, optionally with a frequency of from 100 Hz to 500 kHz.
In the same field of endeavor (carbon nanotube field electron emitters, col. 5, lines 7-15) Woodruff et al teaches using a pulsed voltage at a frequency between 0.1 Hz and 400 Hz. (col. 10, lines 27-30)  Prior art which teaches a range overlapping the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.II. Woodruff et al teaches that this pulsed voltage can be used on a plate cathode to emit a large beam of electrons (col. 3, lines 57-60) and requires less power without an initial warm-up time (col. 7, lines 10-34)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Uchida as evidenced by Gnade et al by using a voltage pulse with a frequency between 0.1 Hz and 400 Hz, as taught by Woodruff et al, as this pulsed voltage can be used on a plate cathode to emit a large beam of electrons (col. 3, lines 57-60)  and requires less power without an initial warm-up time (col. 7, lines 10-34)
Claims 37 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida as evidenced by Gnade et al in view of Kaneko et al (US 4,952,231).
Regarding claim 37, Uchida as evidenced by Gnade et al is applied as above.
Uchida as evidenced by Gnade et al does not explicitly teach that the nanostructure is arranged to generate the electron beam in an environment at an absolute pressure of no less than 80 kPa (i.e. 0.79 atm).
In the same field of endeavor (electron irradiation scrubbing) Kaneko et al teaches adding ammonia to an effluent/combustion gas and irradiating the effluent gas (col. 2, lines 37-49) e.g. with an electron beam (col. 3 lines 25-28, where the Examiner is reading the pressure within the reaction chamber as ambient pressure, col. 4 lines 52-66) Kaneko et al teaches that this allows conversion of the combustion gas to ammonium sulfate and ammonium nitrate. (col. 1, lines 10-21)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Uchida as evidenced by Gnade et al by irradiating an effluent gas (e.g. combustion gas where the Examiner is reading the pressure within the reaction chamber as ambient pressure, col. 4 lines 52-66) as taught by Kaneko et al, as this would convert the combustion gas to desired products (e.g. ammonium nitrate)
Regarding claim 42, Uchida as evidenced by Gnade et al is applied as above.
Uchida as evidenced by Gnade et al does not explicitly teach the method further comprising: prior to exposing said gas to said electrons, mixing the gas with ammonia to form a gas mixture; and subsequent to exposing said gas mixture to the electrons, collecting a powder produced thereby.
In the same field of endeavor (electron irradiation scrubbing) Kaneko et al teaches adding ammonia to the effluent gas and irradiating the effluent gas (col. 2, lines 37-49) e.g. with an electron beam (col. 3 lines 25-28) and collecting solid product with e.g. an electrostatic precipitator (col. 4, lines 50-66, where the Examiner is reading the solid product as a powder.)  Kaneko et al teaches that this allows collection of fertilizer containing no sulfamic acid compound. (col. 2, lines 23-36)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Uchida as evidenced by Gnade et al by adding ammonia to the gas, irradiating the gas, and collecting solid product with an electrostatic precipitator, as taught by Kaneko et al, as this allows collection of fertilizer containing no sulfamic acid compound. (col. 2, lines 23-36)  
Response to Arguments
Applicant's arguments filed August 6, 2020 have been fully considered but they are not persuasive. Applicant argues on pages 8-11 of the Remarks that Uchida teaches emitting electrons by applying a DC voltage to the grid electrode (i.e. that there is no electric field between the anode and the cathode) and that the carbon nanotubes are located between the cathode and the grid electrode, not between the anode and the cathode.  This is not found convincing, as Uchida clearly teaches that the cathode is a field emission type electron gun, and the electrons are emitted from the electron emitting portion by the tunnel effect from the tip of the CNT, i.e. that the electrons are emitted from the cathode which comprises CNTs.  (para. 0014)  
In response to applicant's argument on page 11 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., voltages applied) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on pages 11-12 of the Remarks that Uchida does not teach at para. 0019 that the anode is operatively coupled to the cathode.  The Examiner notes that the reference is to part 5 of Fig. 1, which is cited at para. 0004 of Uchida.   The typographical error in the pinpoint citation has been corrected. 
Conclusion
Claims 1, 7, 9, 16, 25-31, 33-34, 36-40, and 42 are rejected. Claims 2-6, 8, 10-15, 17-24, 32, 35, 41, and 43-48 have been cancelled by Applicant. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0150312 A1 (carbon nanotube particulate electron emitters).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/Examiner, Art Unit 1794          

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794